Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
2.	Claims 1-5 and 7-12 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the bold features below, an energy conversion apparatus comprising: 
an enclosed vessel wherein a first wall of the vessel is a piezoelectric sheet with an entire perimeter edge secured in a flange around the first wall of the vessel such that the piezoelectric sheet is hermetically sealed to the vessel; 
a pair of conductors electrically connected to the piezoelectric sheet; 
a liquid completely filling an interior volume of the enclosed vessel and in physical contact an entire exposed surface area of the piezoelectric sheet and 
wherein an entire exposed surface area of the piezoelectric sheet exterior to the enclosed vessel is in physical contact with air and not backed by any portion of the vessel other than the flange; and
a means for creating pressure oscillations in the liquid within the enclosed vessel so as to create pressure fluctuations in the piezoelectric sheet.  
Claims 2 and 3 depend on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim. 

	an enclosed vessel wherein in a first wall of the vessel is a piezoelectric sheet with an entire perimeter edge secured in a flange around the first wall of the vessel such that the piezoelectric sheet is hermetically sealed to the vessel;
	a pair of conductors electrically connected to the piezoelectric sheet;
	a liquid completely filling an interior volume of the enclosed vessel and in physical contact an entire exposed surface area of the piezoelectric sheet, 
wherein an entire exposed surface area of the piezoelectric sheet exterior to the enclosed vessel is in physical contact with air and not backed by any portion of the vessel other than the flange; and
	a reciprocating piston sealingly passing through a second wall of the enclosed vessel.
Claim 5 depend on claim 4 therefore these claims are also allowable as being dependent on an allowable base claim. 

Independent claim 7 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the bold features below, an energy conversion apparatus comprising:
an enclosed vessel wherein a first wall of the vessel is a piezoelectric sheet with an entire perimeter edge secured in a flange around the first wall of the vessel such that the piezoelectric sheet is hermetically sealed to the vessel;
a pair of conductors electrically connected to the piezoelectric sheet;

wherein an entire exposed surface area of the piezoelectric sheet exterior to the enclosed vessel is in physical contact with air and not backed by any portion of the vessel other than the flange; and
an inlet flow pipe and an outlet flow pipe fluidly connected to the enclosed vessel that provides a pressurized flow of the liquid to the vessel, and a valve disposed in the outlet flow pipe that opens and closes to selectively permit and obstruct the pressurized flow of the liquid through the outlet flow pipe.  
Claims 8-12 depend on claim 7 therefore these claims are also allowable as being dependent on an allowable base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CONTACT INFORMATION
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Htet Z. Kyaw/ (12/04/2021)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837